           Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 1 of 18                              FILED
                                                                                              2021 Sep-13 PM 03:01
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 LAQUEST HALL,                                   )
                                                 )
           Plaintiff,                            )
                                                 )
 v.                                              )    Case No.: 2:19-cv-00323-JHE
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
           Defendant.                            )

                                 MEMORANDUM OPINION1

       Through his first amended complaint, Plaintiff LaQuest Hall (“Hall”) brings this action

under the Federal Tort Claims Act (“FTCA”) against the United States of America for injuries he

sustained while working on behalf of the United States Postal Service (“USPS”). (Doc. 31). The

United States has moved to dismiss one count of Hall’s complaint under Fed. R. Civ. P. 12(b)(6)

and for summary judgment on all of Hall’s claims. (Doc. 39). Hall opposes that motion, (doc.

43), and the United States has filed a reply in support, (doc. 45). In its reply, the United States

argues in part that its Rule 12(b)(6) motion should be considered as a motion for judgment on the

pleadings under Rule 12(c). (Id. at 3-5). For the reasons discussed more fully below, the motion

for judgment on the pleadings is GRANTED, and the motion for summary judgment is DENIED

AS MOOT IN PART and GRANTED IN PART.




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 16).
         Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 2 of 18




                                         Standard of Review

           A. Summary Judgment Standard

       Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is proper “if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Rule 56 “mandates the entry of summary judgment, after adequate

time for discovery and upon motion, against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving

party bears the initial burden of proving the absence of a genuine issue of material fact. Id. at 323.

The burden then shifts to the nonmoving party, who is required to “go beyond the pleadings” to

establish there is a “genuine issue for trial.” Id. at 324. (citation and internal quotation marks

omitted). A dispute about a material fact is genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).

       The Court must construe the evidence and all reasonable inferences arising from it in the

light most favorable to the non-moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157,

(1970); see also Anderson, 477 U.S. at 255 (all justifiable inferences must be drawn in the non-

moving party’s favor). Any factual disputes will be resolved in Plaintiff’s favor when sufficient

competent evidence supports Plaintiff’s version of the disputed facts. See Pace v. Capobianco,

283 F.3d 1275, 1276-78 (11th Cir. 2002) (a court is not required to resolve disputes in the non-

moving party’s favor when that party’s version of the events is supported by insufficient evidence).

However, “mere conclusions and unsupported factual allegations are legally insufficient to defeat

a summary judgment motion.” Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005) (per curiam)

                                                      2
           Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 3 of 18




(citing Bald Mtn. Park, Ltd. v. Oliver, 836 F.2d 1560, 1563 (11th Cir. 1989)). Moreover, “[a] mere

‘scintilla’ of evidence supporting the opposing party’s position will not suffice; there must be

enough of a showing that the jury could reasonably find for that party.” Walker v. Darby, 911

F.2d 1573, 1577 (11th Cir. 1990) (citing Anderson, 477 U.S. at 252).

            B. Rule 12(c) Standard2

       “After the pleadings are closed—but early enough not to delay trial—a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is appropriate

where there are no material facts in dispute and the moving party is entitled to judgment as a matter

of law.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014) (quoting Cannon v. City

of W. Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2001)). The court considers only the

pleadings—the complaint, answer, and any exhibits thereto. See Horsley v. Feldt, 304 F.3d 1125,

1134 (11th Cir. 2002).




       2
          The parties disagree about whether this motion is timely. Hall argues it is too late to file
a motion under Fed. R. Civ. P. 12(b)(6)—or any motion asserting that Hall’s complaint fails to
state a claim for relief—because the United States answered the amended complaint. (Doc. 43 at
5-7). The United States responds with authority that, notwithstanding its answer, a motion
challenging the sufficiency of the complaint is permissible now through a motion for judgment on
the pleadings under Fed. R. Civ. P. 12(c). (Doc. 45 at 3-5). The United States’ argument is more
persuasive. Although the United States originally styled its motion as a Rule 12(b)(6) motion, “the
objection that a complaint ‘fail[s] to state a claim upon which relief can be granted’ . . . endures up
to, but not beyond, trial on the merits . . . .” Arbaugh v. Y&H Corp., 546 U.S. 500, 506-07 (2006).
Under Fed. R. Civ. P. 12(h)(2), a party does not waive the right to assert that a complaint fails to
state a claim by failing to file a motion under Rule 12(b)(6); instead, that party may make such a
challenge through a motion under Rule 12(c). FED. R. CIV. P. 12(h)(2). The only temporal
limitation on a Rule 12(c) motion once the pleadings are closed is that it be made “early enough
not to delay trial.” FED. R. CIV. P. 12(c). Since that requirement is met here, and since the legal
standard for a motion under Rule 12(b)(6) is the same as the standard for a motion under Rule
12(c), see Strategic Income Fund, LLC v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 n.8
(11th Cir. 2002), the undersigned construes the United States’ motion as a motion under Rule
12(c), regardless of its initial characterization.
                                                        3
         Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 4 of 18




       Substantively, the court applies the same principles to a motion to dismiss under Rule 12(c)

as it would to a motion to dismiss under Rule 12(b)(6). See Strategic Income Fund, LLC v. Spear,

Leeds & Kellogg Corp., 305 F.3d 1293, 1295 n.8 (11th Cir. 2002) (“Whether the court examine[s]

[the complaint] under Rule 12(b)(6) or Rule 12(c), the question [is] the same: whether [it] state[s]

a claim for relief.”). Rule 12(b)(6) permits dismissal when a complaint is deficient under Rule 8

and fails to state a claim upon which relief can be granted. Under Rule 8(a)(2), a pleading must

contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

“[T]he pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of action” are

insufficient. Iqbal, 556 U.S. at 678 (citations and internal quotation marks omitted). “Nor does a

complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.

(citing Twombly, 550 U.S. at 557).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678

(citations and internal quotation marks omitted). A complaint states a facially plausible claim for

relief “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citation omitted). The

complaint must establish “more than a sheer possibility that a defendant has acted unlawfully.”

Id.; see also Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise a right to

relief above the speculative level.”). Ultimately, this inquiry is a “context-specific task that



                                                     4
              Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 5 of 18




requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.

at 679.

          A court assessing whether a party is entitled to judgment on the pleadings accepts as true

all material facts alleged in the non-moving party’s pleading and views those facts in the light most

favorable to the non-moving party. See Perez, 774 F.3d at 1335 (citing Hawthorne v. Mac

Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998)); Grossman v. Nationsbank, N.A., 225 F.3d

1228, 1231 (11th Cir. 2000). This means that, on a “defendant’s motion for judgment on the

pleadings, where no matters outside the pleadings are presented, the fact allegations of the

complaint are to be taken as true, but those of the answer are taken as true only where and to the

extent that they have not been denied or do not conflict with those of the complaint.” Stanton v.

Larsh, 239 F.2d 104, 106 (5th Cir. 1956).3 However, legal conclusions unsupported by factual

allegations are not entitled to that assumption of truth. Iqbal, 556 U.S. at 678.

                                      Summary Judgment Facts

          Hall worked as a driver for Postal Fleet Services, a company that contracts with the USPS.

(Deposition of LaQuest James Hall (doc. 41-1, “Hall Depo.”) at 4-5 (16:4, 18:21-25); Affidavit of

LaQuest Hall (doc. 44 at 3-5, “Hall Aff.”) at ¶ 2).4 In this capacity, Hall picked up mail from and

delivered mail to postal facilities. (Deposition of Brenda Lee, (doc. 44 at 27-32, (“Lee Depo.”) at

29 (5:8-10)).




          3
         The decisions of the former Fifth Circuit handed down before October 1, 1981, are
binding in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981)
(en banc).
       4
         Because Hall’s evidentiary submission was submitted as multiple exhibits within a single
document, references to those exhibits are made to the page number on which they appear in doc.
44.
                                                     5
            Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 6 of 18




        On May 21, 2017, Hall arrived at the Springville, Alabama Post Office.5 (Hall Depo. at 4

(13:8-13)). Because it was a Sunday, no USPS employees were present. (Id.). Although the

Springville Post Office sometimes made a pallet jack available for drivers in the post office

vestibule, Hall noticed there was no pallet jack in the vestibule on that date. (Hall Depo. at 10

(38:8-12); Hall Aff. at ¶ 2; Deposition of Joanne Jemison, (doc. 44 at 21-26, “Jemison Depo.”) at

23-24 (4:19-7:22)).

        Hall loaded “everything [he] could take off without using the pallet jack.” (Hall Depo. at

10 (38:14-15)). Then Hall used two cargo straps to lift crated boxes of magazines, which weighed

over 70 pounds. (Id. (38:15-39:1, 40:15-16)). Hall injured his back during this process.6 (Id.

(39:1-2); Hall Aff. at ¶ 3).7

        Asked about this process, Hall testified:

        Q: The only real safe method of doing that would be with a pallet jack, wouldn’t
           it?

        A: From 2011 to 2019, if you don’t have a pallet jack, you use straps to pull it off.

        Q: But you realize there was danger in doing that, didn’t you?



        5
          The Springville Post Office facility is owned not by the United States, but by Springville
Joint Venture, LLC. (Doc. 44 at 40-42).
        6
          In its reply, the United States argues that “[t]he medical causation evidence is in conflict”
due to a prior incident in which Hall also claimed a back injury. (Doc. 45 at 2) (citing Hall Depo.
at 22-26; doc. 41-1 at 68-81). For summary judgment purposes, any such conflict is resolved in
Hall’s favor.
        7
          The United States briefly contends portions of Hall’s affidavit, including Paragraph 3,
should be stricken because the factual matters in the affidavit were not disclosed to it in discovery
responses. (Doc. 45 at 2-3). The United States does not develop this argument beyond assertion
and a contention it should be disallowed pursuant to Fed. R. Civ. P. 26(g). It does not identify the
document in which Hall should have disclosed these matters, provide a copy of that document for
review, or otherwise explain how Hall violated Rule 26(g). Nor, beyond simply referencing the
Rule, does it provide any authority in support. The undersigned declines to strike the affidavit
based on this cursory argument.
                                                        6
         Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 7 of 18




       A: I have a job to do.

       Q: I know that.

       A: The job consist[s] of getting that mail off that truck. If not I don’t have a job;
          therefore, I can’t take care of my family.

       Q: But, I mean, you understood that you could get hurt doing that without a pallet
          jack. I mean, if they didn’t have one.

       A: Well, sir, I complained for a year to every power that be.

       Q: I understand that. But I mean—

       A: Me being the lowest on the totem pole, I had to do what I had to do to get it off
          the truck. That’s what we were instructed to do since 2011. If you don’t have a
          pallet truck, you use a strap to pull it off.

       Q: That’s what your employers told you to do?

       A: Every employer I worked for—even on the post office if there is no pallet jack,
          they use those—another method to pull it because they especially during high
          mail call, Christmastime, the post office don’t have enough pallet jacks.

(Hall Depo. at 10-11 (40:21-41:24)).

       Joanne Jemison, the current Springville Postmaster, testified that, at the time of the

incident, there was no set procedure at the Springville Post Office for unloading mail or making a

pallet jack available. (Jemison Depo. at 24 (8:9-9:8)). Brenda Lee, an employee at the Springville

Post Office, testified to essentially the same thing: truck drivers did not have access to the area

with the pallet jacks, and it would be the responsibility of “whatever clerk worked on Saturday” to

make sure that a pallet jack was left out in the vestibule. (Lee Depo. at 3 (7:4-8-15)). Linda Snow,

another Postal Fleet Services worker, provided an affidavit stating she had also encountered issues

with the USPS failing to leave pallet jacks out at the Springville Post Office. (Affidavit of Linda




                                                     7
              Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 8 of 18




Snow, (doc. 44 at 33-35, “Snow Aff.”) at 34).8 Lolita Farris, a former Springville Post Office

worker, testified that Snow had informed her even after Hall’s injury that sometimes a pallet jack

would not be left out. (Deposition of Lolita Farris, (doc. 44 at 43-50, “Farris Depo.”) at 48 (16:2-

17:23)).

          The USPS never provided Hall with safety equipment or training regarding the process of

unloading mail from a truck, nor did it have a safety sign posted at the loading ramp. (Hall Aff. at

¶¶ 4-5). However, Hall testified that he does not contend that any USPS workers willingly tried

to hurt or injure him. (Hall Depo. at 3 (11:22-25)).

                                                 Analysis

          Hall’s amended complaint, the operative pleading in this case, contains three counts: Count

One, labeled “Negligence/Respondeat Superior,” (doc. 31 at 1-2); Count Two, labeled “Breach of

Duty, Negligence and Ordinary Care,” (id. at 2-3); and Count Three, labeled “Willfulness,” (id. at

3). As construed, the United States has moved for judgment on the pleadings as to Count Three,

and for summary judgment on all three claims. (Doc. 40).

          “Under the FTCA, the United States is liable for tortious conduct ‘in the same manner and

to the same extent as a private individual under like circumstances’ after applying the applicable

law in the same jurisdiction.” Turner ex rel. Turner v. United States, 514 F.3d 1194, 1203 (11th

Cir. 2008) (quoting 28 U.S.C. § 2674). As such, the undersigned applies Alabama law to Hall’s

claims.




         The United States argues this affidavit “omits [Snow’s] deposition testimony,” an excerpt
          8

of which it says demonstrates that Hall was not required to use a strap. (Doc. 45 at 3). Neither
side provided Snow’s deposition as part of its evidentiary submission, so the deposition is not part
of the summary judgment record.
                                                    8
         Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 9 of 18




            A. Negligence Claims (Counts One and Two)

        Under Alabama law, a plaintiff alleging negligence must show “(1) a duty to a foreseeable

plaintiff; (2) breach of that duty; (3) proximate causation; and (4) damage or injury.” Standifer v.

Best Buy Stores, L.P., 364 F. Supp. 3d 1286, 1303 (N.D. Ala. 2019) (quoting Martin v. Arnold,

643 So. 2d 564, 567 (Ala. 1994)). In his first amended complaint, Hall contends that “it became,

and was the duty, of the USPS to exercise due care and caution in making a pallet jack available

to avoid injury,” that “Defendant’s employees and Post Master were negligent in not

providing . . . pallet jacks,” and that as “a direct and proximate result of [this], plaintiff suffered a

back injury . . . .” (Doc. 31 at 2, ¶¶ 9-11). Hall’s second count appears to overlap with this, simply

stating the United States’ duty was “to exercise reasonable care not to injure, or cause injury to”

him. (Id., ¶ 12).

        The United States argues Hall’s negligence claims are barred by Alabama’s Workers

Compensation Act (“AWCA”), Ala. Code § 25-5-1 et seq.. (Doc. 40 at 5-11). The AWCA sets

limits on a worker’s ability to sue government agencies for workplace injuries. Specifically,

Alabama Code § 25-5-11 states in relevant part:

        If the injury or death for which [workers’] compensation is payable . . . was caused
        under circumstances also creating a legal liability for damages on the part of any
        party other than the employer, whether or not the party is subject to this chapter,
        the employee, or his or her dependents in case of death, may proceed against the
        employer to recover compensation under this chapter or may agree with the
        employer upon the compensation payable under this chapter, and at the same time,
        may bring an action against the other party to recover damages for the injury or
        death, and the amount of the damages shall be ascertained and determined without
        regard to this chapter. If a party, other than the employer . . . is a governmental
        agency providing occupational safety and health services . . . the injured employee,
        or his or her dependents in the case of death, may bring an action . . . only for willful
        conduct which results in or proximately causes the injury or death.




                                                       9
        Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 10 of 18




ALA. CODE § 25-5-11(a) (emphasis added). The statute defines “willful conduct” (as applicable

to the facts of this case) as an act undertaken with “[a] purpose or intent or design to injure

another,” or when a person “with knowledge of the danger or peril to another, consciously pursues

a course of conduct with a design, intent, and purpose of inflicting injury . . . .” ALA. CODE § 25-

5-11(c)(1). And Alabama Code § 25-5-53 further provides:

       Except as provided in this chapter, no employer shall be held civilly liable for
       personal injury to or death of the employer’s employee, for purposes of this chapter,
       whose injury or death is due to an accident or to an occupational disease while
       engaged in the service or business of the employer, the cause of which accident or
       occupational disease originates in the employment. In addition, immunity from
       civil liability for all causes of action except those based upon willful conduct shall
       also extend to . . . a governmental agency providing occupational safety and health
       services . . . .

ALA. CODE § 25-5-53.

       The United States relies on two cases, both from this district, to support its immunity from

suit for conduct other than willful conduct. The first of these is Kirby v. Tennessee Valley

Authority, 877 F. Supp. 578 (N.D. Ala. 1994). In Kirby, the plaintiff was employed by a contractor

performing work for TVA at a nuclear power plant. Id. at 579. While working there, he fell and

was injured. Id. He sued TVA, asserting various theories of negligence and/or wantonness. Id.

at 579-587. TVA moved to dismiss. Relying on the provisions cited above, the court concluded

TVA was immune from liability for anything other than willful conduct. Id. at 589. Because the

complaint contained no allegations of willfulness, the court granted the motion to dismiss. Id.

       The second case is Perry v. United States, No. 1:11-CV-2747-VEH, 2012 WL 4340057

(N.D. Ala. Sept. 18, 2012). In Perry, the plaintiff was employed by a contractor and worked as a

warehouse specialist lead at the Anniston Army Depot. Id. at *1. She was struck by a fire door

and injured. Id. She sued the United States, contending it had negligently failed to keep the


                                                    10
            Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 11 of 18




premises safe and negligently failed to maintain the premises where the door had fallen. Id. The

United States moved for summary judgment. The court found that the allegations of negligence,

both of which stemmed from the plaintiff’s “injury as a worker caused by certain unsafe conditions

existing within a federally owned and operated facility,” were barred by §§ 25-5-11 and 25-5-53.

Id. at *6.9

        If Kirby and Perry—and, necessarily, §§ 25-5-11 and 25-5-53—apply, Hall’s negligence

claims are barred. Hall’s first rebuttal to this is that the cases are distinguishable because both

occurred on land owned by the federal government. (Doc. 43 at 8-10). Hall points to a reference

in Kirby to 40 U.S.C. § 290 (since recodified at 40 U.S.C. § 3172), in which the court noted that

state workers’ compensation laws can apply to the federal government. (Doc. 43 at 8-9) (citing

Kirby, 877 F. Supp. at 588). That statute, titled “Extension of state workers’ compensation laws

to buildings, works, and property of the Federal Government,” provides, in relevant part:

        Authorization of Extension - The state authority charged with enforcing and
        requiring compliance with the state workers’ compensation laws and with the
        orders, decisions, and awards of the authority may apply the laws to all land and
        premises in the State which the Federal Government owns or holds by deed or act
        of cession, and to all projects, buildings, constructions, improvements, and property
        in the State and belonging to the Government, in the same way and to the same
        extent as if the premises were under the exclusive jurisdiction of the State in which
        the land, premises, projects, buildings, constructions, improvements, or property
        are located.




        9
         The bulk of the court’s analysis in Perry concerned whether there was a distinction
between negligently failing to provide safe working conditions (to which the AWCA
unquestionably applies) and negligently maintaining premises (a more tenuous reach for the
AWCA). That distinction is immaterial to this case, as there is no negligent maintenance claim.
                                                  11
          Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 12 of 18




40 U.S.C. § 3172(a). Hall argues that, because § 3172 only applies to “all land and premises in

the State which the Federal Government owns,” the United States was required—and failed—to

show it owned the Springville Post Office.

          Hall is correct that the record evidence shows § 3172 does not apply to the Springville Post

Office. However, that is a separate question from whether the AWCA applies within the

Springville Post Office premises. At the outset, it makes little sense to conclude that the AWCA

reaches into property exclusively under the control and ownership of the federal government but

is not applicable at all to property leased by the federal government but under Alabama’s

jurisdiction. And, in fact, the text of § 3172 provides no support for this conclusion. Instead, as

the United States points out in its reply, (doc. 45 at 5), § 3172 simply allows state workers’

compensation laws to apply within federal enclaves, where state regulatory authority would

otherwise cease, see United States v. State Tax Comm’n, 412 U.S. 363, 370, 378 (1973). The

statute distinguishes between “all land and premises in the State which the Federal Government

owns or holds by deed or act of cession, and to all projects, buildings, constructions, improvements,

and property in the State and belonging to the Government,” in which state law would not apply

without some concession by the federal government, and land that is “under the exclusive

jurisdiction of the State,” in which no such concession is required for state law to operate. In other

words, § 3172 is an expansion of state jurisdiction, not a limitation on it. In light of this, it is easy

to see why Kirby and Perry cited the statute: both involved land owned by the federal

government—a TVA nuclear facility in Kirby, and an army depot in Perry—so it was necessary

in both instances to provide authority for why state workers’ compensation laws were implicated

at all.    Neither case supports that the AWCA (which, after all, is agnostic about which



                                                       12
        Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 13 of 18




“governmental agenc[ies]” its immunity covers) does not apply to the federal government unless

a workplace injury occurs in an area covered by § 3172.

       Hall also argues the United States is not covered by the AWCA because it did not provide

“occupational safety and health services” to him. (Doc. 43 at 11-17). Hall points to his affidavit,

which states that the USPS did not provide him with “any safety or equipment training regarding

the process of unloading mail from a truck to the loading ramp or the use of straps and pallet

jacks.” (Doc. 43 at 13) (citing Hall Aff. at ¶ 4). Hall also notes Jemison’s testimony that there

were no specific safety procedures in place at the time of his injury, (id. at 13-14) (citing Jemison

Depo. at 24 (8:9-9:6)), and Farris’s testimony that Snow had complained about the absence of

pallet jacks, (id. at 14-15) (citing Farris Depo. at 48 (16:2-17:23)). Hall asserts that “[a] broader

reading of [his] testimony shows that the pallet jacks were there more as a matter of convenience

than safety.” (Id. at 16). Finally, Hall points to a question posed by the United States’ at Hall’s

deposition regarding the contract between Postal Fleet Services and the USPS, in which counsel

stated “The supplier, that’s Postal Fleet Services, must take proper safety and health

precautions . . . .” (Id. at 16-17) (quoting Hall Depo. at 52:15-53:5).

       Unhelpfully, the AWCA does not attempt to define what constitutes “occupational safety

and health services.” See ALA. CODE § 25-5-1. Neither does the United States, which assumes in

its motion that Hall alleges it provided such services because his allegations concern its failure “to

provide a safe workplace by not having a pallet jack available,” (see doc. 40 at 11), and asks in its

reply that the court take judicial notice of safety-related portions of the USPS Employee and Labor

Relations Manual, (see doc. 45 at 6). The first of these is discussed further below, but the second

is a nonstarter; regardless of whether the USPS provided “occupational safety and health services”

to its own employees, it does not necessarily follow that it provided such services to Hall. Cf.
                                                     13
        Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 14 of 18




Kirby, 877 F. Supp. at 589 n.2 (“[w]hile TVA was admittedly not created by Congress for the

principal purpose of providing occupational safety and health services, there is indeed no reason

why it cannot provide occupational safety and health services not only to its own employees but

also to the employees of independent contractors engaged in performing contract work for TVA

on TVA owned property.”) (emphasis added). For his part, Hall relies on language in Kirby

characterizing the “occupational safety and health services” TVA provided to contractors as

“making safety inspections, providing safety training, providing safety equipment, providing

safety procedures and warning of safety hazards.” (Doc. 43 at 13) (citing Kirby, 877 F. Supp. at

587). But Kirby does not purport to limit what types of services fall under this umbrella so much

as characterize the duties the plaintiff alleged TVA owed to him. In other words, Kirby stands for

the proposition that whether a defendant provides “occupational safety and health services” to the

plaintiff is defined by the nature of the plaintiff’s own claims.

       Following Kirby’s logic, the question boils down to an interpretation of Hall’s negligence

allegations. As discussed above, Hall alleges the United States had a duty to provide not just a

safe workplace, but to make a particular device available to ensure his safety while working. This

forecloses any argument that, as far as Hall’s theory of the case is concerned, the United States is

outside the scope of §§ 25-5-11 and 25-5-53. Regardless of whether the United States denies it

was responsible for providing a pallet jack to Hall, Hall’s argument is that the United States was

responsible for providing the pallet jack. If the United States had a duty to provide contractors

like Hall with a pallet jack to prevent on-the-job injuries like the one he suffered, Hall is arguing

it provided (or ought to have provided) “occupational safety . . . services” to him, and his

negligence claims are barred by the AWCA. If the United States had no such duty—if, in Hall’s

own words, the pallet jacks “were there more as a matter of convenience than safety,” (doc. 43 at
                                                     14
        Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 15 of 18




16)—Hall cannot premise a negligence claim on the United States’ failure to provide him with a

pallet jack. Either way, Hall’s negligence claims fail, and the United States is entitled to summary

judgment on them.10

             B. Willfulness Claim (Count Three)

       The third count of Hall’s amended complaint does allege willful conduct by the United

States. The United States attacks this count in three ways. First, the United States argues the

amended complaint itself fails to meet the applicable pleading standard. (Doc. 40 at 11-13).

Second, within this argument, it points to Hall’s testimony that he was not contending that USPS

employees “willingly tried to hurt [him].” (Id. at 13). Finally, the United States contends Hall’s

claim is barred by the FTCA’s intentional tort exception. (Id. at 13-14). Because the first of these

supports dismissal of the willfulness claim, the undersigned does not reach the remaining two

arguments.

       In its entirety, Hall’s third count asserts the following:

       15. Defendant was under a duty to provide pallet jacks to drivers at their facility.

       16. Defendant is guilty of the omission of this duty, and under the knowledge that
       the resulting conditions could lead to the injury of drivers.

       17. As a direct and proximate result of the aforesaid, plaintiff suffered a back injury,
       past, present, and future extreme emotional and physical distress, past, present, and




       10
          The United States also argues Hall’s claims are barred due to his contributory negligence.
Under Alabama law, this would require it to show that Hall (1) had knowledge of the condition;
(2) had an appreciation of the danger under the surrounding circumstances; and (3) failed to
exercise reasonable care by placing himself in the way of danger. Brown v. Piggly-Wiggly Stores,
454 So. 2d 1370 (Ala. 1984) (citing Hatton v. Chem-Haulers, Inc., 393 So. 2d 950 (Ala. 1980)).
The undersigned declines to address this argument beyond noting that contributory negligence is
ordinarily a jury question, see Watters v. Bucyrus-Erie Co., 537 So. 2d 24 (Ala. 1989), and the
United States’ contention that the court should base a finding of contributory negligence on an
inference adverse to Hall, (see doc. 45 at 11), is inconsistent with the summary judgment standard.
                                                       15
        Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 16 of 18




       future medical expenses, past, present, and future pain and suffering, past, present
       and future medical bills, permanent injury, and the potential for additional surgery.

       WHEREFORE, plaintiff prays that this Court will grant judgement against
       defendant in an amount beyond the jurisdictional minimum of this court, award
       compensatory damages for said negligent [sic] conduct and grant such other relief
       as is just and appropriate.

(Doc. 31 at 3). Even importing other factual allegations from other counts in the complaint to

support Hall’s willfulness claim, this falls far short of Hall’s pleading burden. As noted above,

Hall must assert willful conduct within the meaning of the AWCA to escape its immunity

provisions: i.e., an act undertaken with “[a] purpose or intent or design to injure another,” or when

a person “with knowledge of the danger or peril to another, consciously pursues a course of

conduct with a design, intent, and purpose of inflicting injury . . . .” ALA. CODE § 25-5-11(c)(1).

The allegations in Hall’s complaint are entirely conclusory, and they do not provide any support

for the notion that any USPS employee acted with a “purpose or design to injure” him or, knowing

that failing to leave a pallet jack for him could be dangerous, consciously chose to do so “with a

design, intent, and purpose of inflicting injury” upon him.

       Furthermore, even if Hall’s allegations were not conclusory, it is insufficient under both

the AWCA and Alabama tort law in general for Hall to allege the United States knew its conduct

could lead to a driver’s injury. That is the type of allegation that would potentially support a

wantonness claim. But, as the Alabama Court of Civil Appeals recently discussed, that is not the

same as a claim of willfulness:

       Willfulness is not equivalent to wantonness. Lyons v. Walker Reg’l Med. Ctr., 868
       So. 2d 1071 (Ala. 2003). That is, proof that one had “‘knowledge and
       consciousness that the injury is likely to result from the act done or from the
       omission to act,’” Mazda Motor Corp. v. Hurst, 261 So. 3d 167, 189 (Ala. 2017)
       (quoting Ex parte Dixon Mills Volunteer Fire Dep’t, Inc., 181 So. 3d 325, 333 (Ala.
       2015)), although sufficient to establish wantonness, is not sufficient to establish
       that one has acted willfully. To be sure, more recent cases have, in discussions of
                                                     16
        Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 17 of 18




       wantonness, discussed “willful and wanton” or “willful or wanton” conduct as if
       the two are simply interchangeable terms for the same level of culpability. See,
       e.g., Mazda Motor Corp., 261 So. 3d at 188-93 (discussing the proof required to
       support a claim of wantonness); see also Ex parte Dixon Mills Volunteer Fire
       Dep’t, 181 So. 3d at 333 (discussing whether the defendant had engaged in “willful
       or wanton misconduct” under Ala. Code 1975, § 6–5–336(d)(2) ). However, we do
       not perceive these sometimes confusing statements as an intent to change the long-
       standing law governing the separate concepts of willfulness and wantonness.

              “An approved definition of wantonness is the conscious failure of
              one charged with the duty to exercise due care and diligence, to
              prevent an injury after discovery of peril. Or, under circumstances
              where one is charged with the knowledge of such peril, and
              conscious that injury will likely, probably or inevitably result from
              his actions, or his failure to act, he does not take the proper
              precautions to prevent injury.

              “To constitute ‘willful or intentional injury,’ there must be
              knowledge of danger accompanied with a design or purpose to
              inflict injury, whether the act be one of omission or commission. To
              constitute ‘wantonness’ the design may be absent if the act is done
              with knowledge of its probable consequence and with a reckless
              disregard of those consequences.”

       English v. Jacobs, 263 Ala. 376, 379, 82 So. 2d 542, 544–45 (1955); see also
       Porterfield v. Life & Cas. Co. of Tennessee, 242 Ala. 102, 105, 5 So. 2d 71, 73
       (1941). Our supreme court has also discussed the distinction between an averment
       of “willful and wanton conduct” and an averment of “willful or wanton conduct.”
       Dickey v. Russell, 268 Ala. 267, 270, 105 So. 2d 649, 651 (1958). The Dickey court
       explained that to support a claim of “willful and wanton” conduct a plaintiff must
       present proof of “willfulness or design or purpose,” while to support a claim of
       “willful or wanton” conduct, a plaintiff must present proof of only wantonness.
       Dickey, 268 Ala. at 270, 105 So.2d at 651.

Brewer v. Atkinson, 262 So. 3d 663, 670–71 (Ala. Civ. App. 2018).




                                                   17
        Case 2:19-cv-00323-JHE Document 46 Filed 09/13/21 Page 18 of 18




       Hall provides no basis to conclude that the allegations in his complaint meet the standard

for willfulness. Consequently, the United States is due judgment on the pleadings as to Hall’s

willfulness claim.11

                                            D Conclusion

       For the reasons stated above, the United States’ motion for judgment on the pleadings is

GRANTED. Its motion for summary judgment is DENIED AS MOOT as to Hall’s willfulness

count, and otherwise GRANTED. A separate order will be entered.

       DONE this 13th day of September, 2021.



                                             _______________________________
                                             JOHN H. ENGLAND, III
                                             UNITED STATES MAGISTRATE JUDGE




       11
          Even if Hall’s willfulness claim were well-pleaded, the undersigned has reviewed the
record evidence and found no facts that would actually support willfulness by the USPS. As the
United States points out, Hall explicitly disavowed at his deposition (which was taken months after
he filed his first amended complaint) any claim that a USPS employee “willingly tried to hurt
[him].” (Doc. 40 at 4) (citing Hall Depo. at 3 (11:22-25)). Thus, the USPS would be entitled to
summary judgment on Hall’s willfulness claim in any case.
                                                     18
